Citation Nr: 0514698	
Decision Date: 05/31/05    Archive Date: 06/08/05	

DOCKET NO.  04-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code for training completed prior to 
March 17, 2002.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from November 1988 to 
November 1993, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An application for VA educational assistance was received 
on March 17, 2003, and an enrollment certification received 
on May 5, 2003, showed the veteran was enrolled in college 
between August 20, 2001, and February 15, 2002.

3.  The veteran's application for VA educational assistance 
was received more than one year after the completion of the 
veteran's training.


CONCLUSION OF LAW

The requirements for VA educational assistance under Chapter 
30, Title 38, United States Code for training completed prior 
to March 17, 2002, have not been met.  38 U.S.C.A. §§ 3011, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 21.7030, 21.7131 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A. (West 2002).



In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103 (a).  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30 of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132 (138) (2002) ("the notice of duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different Chapter of Title 38 and do not apply to this 
appeal.")  In addition, as will be explained below, the Board 
finds that the law in this case, and not the evidence, is 
dispositive.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, not the underlying facts 
or the development of the facts are dispositive in the 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeals limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive.)  Also, an opinion from the VA 
General Counsel has held that the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim or required to develop the evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  
Lastly, the Board notes that the Court has held that when 
there is an error in the VCAA notice, or in this case an 
absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 22 (U. S. 
Vet. App. April 14, 2005).  Therefore, the Board finds that 
no further action is necessary under the VCAA since it is the 
law, and not the evidence that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b) "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032 (a)."  In this case, 
the relevant and probative evidence consists of the date the 
veteran attended school and the date his claim was filed.  
That evidence is associated with the claims file.  As such, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

The basic facts in this case are not in dispute.  The veteran 
filed a claim for VA educational assistance on March 17, 
2003.  Subsequently, the RO received an enrollment 
certification from the veteran's school in May 2003 showing 
that his enrollment began on August 20, 2001, and ended 
February 15, 2002.  The RO has denied the veteran's claim, 
informing him that retroactive educational benefits are only 
payable for one year prior to the date of his application or 
March 17, 2002.  As such, payment for training completed 
between August 2001 and February 2002 was denied.

In this case, under 38 C.F.R. § 21.7131 when an eligible 
veteran enters into training the commencing date of his award 
of educational assistance if the award is the first award of 
educational assistance, the commencing date of the award of 
educational assistance is the latest of (1) the date the 
educational institution certifies the courses; (2) one year 
before the date of claim; or (3) the effective date of the 
approval of the course, or one year before the date the VA 
receives approval notice.  See 38 C.F.R. § 21.7131(a)(1).

The record reflects that the veteran's March 2003 application 
represented his first application for VA educational 
assistance, and the veteran does not contend otherwise.  It 
is also clear from the record that the application was 
received more than one year following the date the veteran's 
training ended in February 2002, and that the May 2003 
enrollment certification pertained to training that commenced 
in August 2001.  See 38 C.F.R. § 21.7131(b).  Therefore, 
under VA laws and regulations which require using the latest 
of several possible dates as outlined above, VA educational 
assistance can only be paid for training undertaken one year 
prior to the date of the veteran's March 2003 application, or 
March 2002.  Unfortunately, that effective date is after the 
veteran completed his training in question in February 2002.  
As such, educational assistance for training undertaken prior 
to March 2002 is not permitted.

The Board acknowledges the veteran's contentions regarding 
the difficulty he reports he experienced in filing a claim 
for VA benefits and the fact that available information 
available from the VA did not make any reference to a one-
year time frame limiting the payment of VA educational 
assistance.  However, the RO and the Board are bound by 
applicable laws, and regulations promulgated by the VA, 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a), the veteran's 
contentions notwithstanding.  Therefore, the veteran's claim 
must be denied.


ORDER

VA educational assistance under Chapter 30, Title 38, United 
States Code for training completed prior to March 17, 2002, 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


